Citation Nr: 0432211	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right wrist.

2.  Entitlement to service connection for arthritis of the 
left wrist.

3.  Entitlement to service connection for arthritis of the 
right hand.

4.  Entitlement to service connection for arthritis of the 
left hand.

5.  Entitlement to service connection for arthritis of the 
right elbow.

6.  Entitlement to service connection for arthritis of the 
left shoulder.

7.  Entitlement to service connection for arthritis of the 
cervical spine.

8.  Entitlement to service connection for arthritis of the 
thoracic spine.

9.  Entitlement to a rating greater than 30 percent for 
residuals of a left foot injury.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to June 
1975, from March 1980 to April 1980, and from March 1981 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
1998 and December 2001, in which the RO denied the veteran's 
claim for a rating greater than 10 percent for residuals of a 
left foot injury, and denied service connection for arthritis 
of each wrist, each hand, the right elbow, the left shoulder, 
the cervical spine, and the thoracic spine.  The veteran 
filed notices of disagreement (NOD) in November 1998 and 
January 2002, respectively.  The RO issued statements of the 
case (SOC) in May 1999 and August 2002.  The veteran filed 
substantive appeals in July 1999 and November 2002.  

In an October 1999 rating decision, the RO awarded the 
veteran a temporary total rating for convalescence for his 
residuals of left foot injury from March 21, 1997 to April 
30, 1997, and a 30 percent evaluation from May 1, 1997.  The 
Board notes that although the veteran was awarded an increase 
in the evaluation of his service-connected disability 
subsequent to his perfection of an appeal on this issue, this 
claim is still pending.  Because the veteran has not received 
the maximum benefit allowed by law on his claim for an 
increased rating, his appeal has not been satisfied and is 
properly before the Board for appellate consideration.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran has offered testimony during two hearings on 
appeal:  before RO personnel in October 1999 on this left 
foot claim, and before the undersigned Veterans Law Judge at 
the RO in August 2004; transcripts of both hearings are of 
record.

The Board's decision denying service connection for arthritis 
of the multiple joints claimed is set forth below.  The 
matter of a rating greater than 30 percent for residuals of a 
left foot injury is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection has been 
accomplished.  

2.  There is no competent medical evidence of arthritis of 
the right wrist or of the left wrist.

3.  Arthritis of the right elbow, left shoulder, cervical 
spine or thoracic spine was not present in service or within 
the post-service year.

4.  The veteran is service-connected for residuals of injury 
to the left thumb and right little finger; there is no 
evidence of treatment for arthritis of the right or left hand 
in service or for many years thereafter.  

5.  There is no competent opinion medically relating any 
arthritis of the veteran's right elbow, left shoulder, 
cervical spine, thoracic spine, right hand, or left hand to 
his periods of active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
left wrist are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for service connection for arthritis of the 
right wrist are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

3.  The criteria for service connection for arthritis of the 
left hand are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

4.  The criteria for service connection for arthritis of the 
right hand are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

5.  The criteria for service connection for arthritis of the 
right elbow are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

6.  The criteria for service connection for arthritis of the 
left shoulder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

7.  The criteria for service connection for arthritis of the 
cervical spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

8.  The criteria for service connection for arthritis of the 
thoracic spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection have been 
accomplished.

In March and October 2001 letters, and the August 2002 SOC, 
VA notified the veteran of the legal criteria governing the 
claims.  In each instance, the veteran was given an 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March and October 2001 letters 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims for 
service connection.  The letters also invited the veteran to 
send in any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The initial rating action in this case was issued in December 
2001.  Compliance with the VCAA was completed in October 
2001.  In August 2002, after all appropriate notice and 
assistance had been provided, the RO adjudicated the 
veteran's claims for the first time after compliance with the 
VCAA.  Therefore, all pertinent records were in the claims 
file prior to the RO's initial post-VCAA notice adjudication 
of the veteran's claims.  Given the RO's compliance with 
VCAA, and the RO's post-compliance adjudication of the 
claims, there is no additional action to be taken by the RO, 
and no benefit to the veteran in returning his claims to the 
RO for yet another post-VCAA adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, and has arranged for 
the veteran to undergo a VA examination in connection with 
his claims.  Moreover, the veteran has been given the 
opportunity to submit evidence to support his claims, which 
he has done.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that has 
not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision, at 
this juncture, on each of the claims for service connection.  

II.  Factual Background

Service medical records reflect that on all in service 
examinations, the veteran's upper extremities, spine, and 
neurological system were found to be normal.  Moreover, on 
each Report of Medical History, the veteran noted no swollen, 
painful joints other than the right finger, and no arthritis, 
no painful elbow, and no recurrent back pain.  Service 
medical records also reflect no treatment for right wrist, 
left wrist, right elbow, left shoulder, cervical spine, or 
thoracic spine injury or arthritis.  Service records show 
treatment for a laceration of the left thumb and right 
metacarpal digit.

In an August 1992 rating decision, the RO granted service 
connection for the veteran's residuals of left thumb injury 
and right little finger fracture.

Private treatment records dated in September and November 
1998 show diagnoses of arthritis of cervical spine, thoracic 
spine, and the left shoulder.  

In June 2001, the veteran underwent a VA examination.  The 
veteran was diagnosed with arthritis of the right foot, left 
foot, right hand, left hand, right elbow, cervical spine, and 
thoracic spine.  No arthritis of the right or left wrist was 
found.

III. Anaylsis

The veteran contends that his current multiple joint 
arthritis arises from arthritis of his right hand incurred in 
service, and that this arthritis spread to his other joints.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from  aggravation of a 
pre-existing injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. §§ 3.102, 3.303(d).  Service connection requires 
findings as to the existence of a current disability and as 
to a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309  (1993).  

Service connection may presumed, for certain chronic 
diseases, to include arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2004).

As regards the veteran's claims for service connection for 
arthritis of the left and right wrist, as noted above, there 
is no medical evidence of record indicating that the veteran 
currently has arthritis of either wrist.  Indeed, on VA 
examination in June 2001, no arthritis of either wrist was 
found.  In the absence of competent evidence of the claimed 
disabilities, as defined by the applicable legal authority, 
these claims must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The evidence of record establishes that the veteran has been 
diagnosed with arthritis of the right hand, left hand, right 
elbow, left shoulder, cervical spine, and thoracic spine.  
However, as noted above, this is not the only requirement for 
an award of service connection. In this case, there is no 
competent evidence to indicate that arthritis of any these 
joints was incurred or aggravated in service.  As noted 
above, other than the residuals of injury to the left thumb 
and right finger that are already service-connected, there is 
no record of treatment for injury or arthritis to the hands, 
right elbow, left shoulder, cervical spine or thoracic spine 
in service or within a year after discharge.  In fact, the 
veteran testified that he was not treated for arthritis in 
service and that he had no treatment for arthritis until 
1998, more than seven years after discharge.  Moreover, there 
is no competent opinion of record relating the veteran's 
currently diagnosed arthritis of the right hand, left hand, 
right elbow, left shoulder, cervical spine, or thoracic 
spine, to active service.  

The Board has considered the veteran's assertions that his 
current arthritis affecting various joints is due to his 
period of active service.  While the Board does not doubt the 
sincerity of his belief that his arthritis is related to his 
service, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter, such as 
whether he has a specific disability, and, if so, the medical 
relationship, if any, between that disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the Board finds that the claims 
for service connection for arthritis of the left wrist, right 
wrist, left hand, right hand, right elbow, left shoulder, 
cervical spine, and thoracic spine must be denied.  As the 
competent evidence simply does not support the claims, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).
  



ORDER

Service connection for arthritis of the left wrist is denied.

Service connection for arthritis of the right wrist is 
denied.

Service connection for arthritis of the left hand is denied.

Service connection for arthritis of the right hand is denied.

Service connection for arthritis of the right elbow is 
denied.

Service connection for arthritis of the left shoulder is 
denied.

Service connection for arthritis of the cervical spine is 
denied.

Service connection for arthritis of the thoracic spine is 
denied.


REMAND

The Board finds that additional RO action on the claim for a 
higher rating for residuals of a left foot injury is 
warranted.  

The veteran's claim for an increased rating was denied in 
October 1998, and in an October 1999 decision the RO awarded 
the veteran an increase and considered the appeal satisfied.  
As noted in the Introduction, this increase did not satisfy 
the veteran's claim on appeal.  See AB, at  38.  however, 
because the RO's determination that the appeal was satisfied 
took place prior to November 2000 when the VCAA went into 
effect, the veteran was never provided with notice of the 
duties to notify and assist required by the VCAA in 
connection with his claim for an increased rating.  

As such, the record does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the veteran's claim for 
an increased rating for his left foot disability currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled Veterans of America v. Secretary, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002).  But see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004).

The Board also finds that further medical development of the 
claim is needed.  The veteran is service-connected for 
residuals of a fracture of the hallux valgus, injury to the 
first metacarpal, degenerative changes, excision of the head 
of the second metacarpal, calluses, and plantar fasciitis.  
He has had multiple surgeries on his left foot and also has 
scars on the foot.  The veteran's last VA examination of his 
left foot was in November 1991.  The information obtained 
during this examination is either incomplete or too remote in 
time to allow the Board to accurately assess the current 
severity of the veteran's left foot disability.  

Accordingly on remand, the RO should arrange for the veteran 
to undergo VA orthopedic examination to obtain medical 
information needed to resolve the claim remaining on appeal.  
The veteran is advised that the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence that may be dispositive of the appeal.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
will result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility(ies) at which the examination is to take 
place.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
increase remaining on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to evaluation of and/or treatment for his 
left foot disability, that are not 
currently of record.The RO's letter 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination of his left 
foot at an appropriate medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history.  All 
necessary tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings made 
available to the primary examiner prior 
to the completion of his report), and all 
clinical findings should be reported in 
detail.

The examiner should identify all 
residuals of in-service injury of, and 
subsequent surgeries on, the veteran's 
left foot.  The examiner should 
specifically indicate whether the veteran 
currently has arthritis of the left foot 
as a residual of foot fracture, and, if 
so, whether such condition constitutes a 
separate and distinct disability capable 
of being evaluated separately from any 
other left foot fracture residuals.

The examiner should render specific 
findings as to whether, during 
examination of the left foot, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins. The 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the left foot 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the left 
foot.  The examiner should also indicate 
whether there is any ankylosis affecting 
the left foot.

In rendering the above-noted findings, 
the examiner should, to the extent 
possible, render such findings only with 
respect to service-connected left foot 
fracture residuals.  However, if the 
examiner is unable to distinguish between 
service-connected and no service-
connected symptoms and impairment, he or 
she should clearly so state, and indicate 
that the findings are relative to overall 
left foot impairment.  

The examiner should also describe any 
scars on the veteran's left foot from his 
surgeries.  Specifically, the length and 
width of each scar, as well as its area 
in terms of square inches or centimeters, 
should be noted.  The examiner should 
render specific findings as to whether 
any scar is deep (with underlying soft 
tissue damage), superficial (not 
associated with underlying soft tissue 
damage), or unstable (where, for any 
reason, there is frequent loss of 
covering of skin over the scar), and 
whether any scar causes limited motion or 
other function of the foot; is poorly 
nourished, with repeated ulceration; 
and/or is tender and painful on objective 
demonstration.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(is) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.
 
5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  
 
6.  After all necessary notification and 
development action has been accomplished, 
the RO should adjudicate the claim for 
increase in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) 
(2004), as appropriate.  

7.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
the RO should furnish to the veteran and 
his representative an appropriate SSOC 
that includes citation to all additional 
legal authority considered, along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 







No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).




	                        
__________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



